
	
		I
		111th CONGRESS
		2d Session
		H. R. 5563
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2010
			Ms. Titus introduced
			 the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To amend the Homeland Security Act of 2002 to require
		  annual risk assessments for purposes of the State Homeland Security Grant
		  Program, and to require that risk assessments conducted for purposes of the
		  Urban Area Security Initiative be conducted jointly with appropriate eligible
		  metropolitan area officials.
	
	
		1.Annual risk assessments for
			 purposes of the State Homeland Security Grant Program
			(a)In
			 generalSection 2004 of the
			 Homeland Security Act of 2002 (6 U.S.C. 605) is amended—
				(1)by redesignating
			 subsections (b) through (f) as subsections (c) through (g); and
				(2)by inserting after
			 subsection (a) the following new subsection:
					
						(b)Risk
				assessment
							(1)Initial
				assessmentTo better inform
				the allocation of grant awards to each State, the Administrator shall for each
				fiscal year conduct an initial assessment of the relative threat of,
				vulnerability to, and consequences from acts of terrorism for each State,
				including consideration of—
								(A)the factors set
				forth in subparagraphs (A) through (H) and (K) of section 2007(a)(1);
				and
								(B)information and
				materials submitted under subsection (c).
								(2)Joint
				assessmentTo the extent practicable, each threat assessment
				under this section for a State shall be conducted jointly with appropriate
				officials from the State.
							(3)Submission of
				information by eligible StateBefore conducting each initial
				assessment under paragraph (1), the Administrator shall provide each State
				with, and shall notify each State of, the opportunity to submit information
				that the State believes to be relevant to the determination of the threat of,
				vulnerability to, and consequences from acts of terrorism for the
				State.
							.
				
				(b)Conforming
			 amendmentSection 2004 of
			 such Act (16 U.S.C. 605) is further amended—
				(1)in subsection
			 (e)(1), as redesignated by subsection (a)(1) of this section, by striking
			 subsection (b) and inserting subsection (c);
			 and
				(2)in subsection
			 (f)(2), as redesignated by subsection (a)(1) of this section, by striking
			 subsection (d) and inserting subsection
			 (e).
				2.Joint risk
			 assessments for purposes of the Urban Area Security Grant Program
			(a)RequirementSection 2003(b)(2) of the Homeland Security
			 Act of 2002 (6 U.S.C. 604(b)(2)) is amended—
				(1)by redesignating
			 subparagraph (B) as subparagraph (C); and
				(2)by inserting after
			 subparagraph (A) the following new subparagraph:
					
						(B)Joint
				assessmentTo the extent
				practicable, each assessment under this subsection for an eligible metropolitan
				area shall be conducted jointly with appropriate officials from the eligible
				metropolitan
				area.
						.
				(b)Conforming
			 amendmentsSection 2003 of
			 the Homeland Security Act of 2002 (6 U.S.C. 604) is further amended—
				(1)in subsection
			 (b)(2)(A)(ii), by striking subparagraph (B) and inserting
			 subparagraph (C); and
				(2)in subsection
			 (b)(3)(A)(iii), by striking paragraph (2)(B)(i) and inserting
			 paragraph (2)(C)(i).
				
